--------------------------------------------------------------------------------

Exhibit 10.2



Chembio Diagnostics Inc.
555 Wireless Blvd.
Hauppauge, New York 11788
 
June 15, 2020
 
Ms. Gail S. Page
[***]
[***]



Dear Gail:
 
On behalf of Chembio Diagnostics Inc. (the “Company”), I am pleased to provide
you with this letter agreement (this “Agreement”) setting forth the principal
terms of the compensation package to be provided to you by the Company for your
services as Executive Chair (“Executive Chair”) of the Company’s Board of
Directors (the “Board”), which terms are effective as of June 15, 2020 and will
continue up to the time of the Company’s 2021 Annual Meeting of Stockholders
(the “Term”).
 

1.
Duties. You agree to serve the Company faithfully, diligently and competently
and, except as determined in accordance with Section 1(b), to devote
approximately one-half of your full working time to the performance of the
duties and responsibilities set forth in this Section 1.

 

  (a)
Basic Chair Duties. During the Term, you will have all of the duties,
responsibilities and authority commensurate with the position of Chair of the
Board during the Term, including:

 

  (i)
to chair meetings of the Board, and otherwise administer affairs of the Board,
in a manner that will foster a collective decision-making process for the
Board’s actions and responsibilities;

 


(ii)
to serve as the primary liaison between the Board and members of management of
the Company, including to ensure an effective communication flow from management
to the Board and its committees;

 


(iii)
as otherwise set forth from time to time in the charter and bylaws of the
Company or in the corporate law of the jurisdiction in which the Company has
been incorporated; and

 


(iv)
as otherwise may be requested of you by the Board from time to time consistent
with the position of Chair of the Board.

 


(b)
Supplemental Executive Chair Duties. As Executive Chair you will have the
following additional duties, responsibilities and authority through at least
December 31, 2020:

 


(i)
to the extent specifically requested by the Chief Executive Officer and
President of the Company (the “CEO”), advise the CEO on a strategic level with
respect to operations and finance and advise other members of the Company’s
management as the CEO specifies; and

 


(ii)
serve as mentor to the CEO by providing advice, counseling and supervision to
the CEO when and as specifically requested by the CEO and seeking to motivate
and support the CEO in the execution of his duties and responsibilities.

 


In December 2020, you, the Compensation Committee of the Board (the “Committee”)
and the CEO will discuss and mutually evaluate the nature and extent of the
duties, responsibilities and authority that you will have under this Section
1(b) during the remainder of the Term, commencing on January 1, 2021, in light
of then-existing conditions and circumstances. The Committee reserves the right,
based on such discussion and evaluation, to modify the duties, responsibilities
and authority set forth in the first sentence of this Section 1(b) for such
remainder of the Term, except that no such modification may, without your prior
consent, increase the hours required for the performance of your duties and
responsibilities as Executive Chair in 2021 to exceed one-half of your full
working time.

 

--------------------------------------------------------------------------------


(c)
Clarification of Scope of Duties. Your duties and responsibilities as Executive
Chair shall consist exclusively of actions taken to help the Board to fulfill
its duties and responsibilities. As Executive Chair, you shall provide
leadership to the Board and not to the Company, which is the responsibility of
the CEO. Your duties, responsibilities and authority as Executive Chair shall
not include any duties, responsibilities and authority associated with the
position of CEO or of any other management position, and the provisions of
Section 1(b) shall not be interpreted in a manner that, whether at the request
of the CEO or otherwise, would result in your performing any duties or
responsibilities, or exercising any authority, associated with the position of
CEO or of any other management position. For purposes of clarity, it is
understood that your duties, responsibilities and authority as Executive Chair
during the Term will be more limited than those you have been fulfilling during
the transition period following your service as the Company’s interim chief
executive officer, including the portion of such transition period during which
you served as Executive Chair prior to the date hereof. As examples (but not an
exclusive list) of actions and activities that you will no longer be required or
authorized to perform as of the commencement of the Term, you shall not
participate in (i) executive leadership team or other management meetings,
except as may be requested by the CEO for a specific, limited issue or purpose
or (ii) investor or public relations activities, except as contemplated by the
Company’s written communications policies and procedures for director
interaction with stockholders and other market participants (for which purpose
the Company confirms that an updated statement of such policies and programs
will be implemented on or before June 30, 2020). The Committee shall, after
consulting with the Executive Chair and the CEO, have full power and authority
to rule on any question or uncertainty that arises with respect to the
interpretation of the subject matter of this Section 1(c).

 


(d)
Other Board Duties. It is expected that you will continue as a member of the
Board throughout the Term, subject to your re-election to the Board at the
Company’s 2020 Annual Meeting of Stockholders. During the Term, you will not
serve as a member of any of the standing committees of the Board (that is, the
Audit Committee, the Compensation Committee, or the Nominating and Corporate
Governance Committee). You may, at the invitation of the appropriate Chairs of
those standing committees, elect to attend meetings of any or all of those
committees to the extent you determine that it will help you to fulfill your
duties and responsibilities as Executive Chair.

 


(e)
Unrelated Activities. You may serve in any capacity with one or more other
public or private organizations during the Term, provided that any such
activities do not, at the time the activities commence or thereafter, (i) create
an actual or potential business or fiduciary conflict of interest with your
services as Executive Chair, (ii) individually or in the aggregate, interfere
materially with the performance of your duties to the Company in your capacity
as Executive Chair, or (iii) violate or breach any written policy or program of
the Company applicable in your capacity as a member of the Board.

 

2.
Term. Notwithstanding any other provision of this Agreement, the Term will
terminate immediately upon the expiration or termination of your service as a
member of the Board for any reason prior to the Company’s 2021 Annual Meeting of
Stockholders.

 
2

--------------------------------------------------------------------------------

3.
Compensation.

 


(a)
Retainer. The Company will pay you a cash retainer at an annualized rate of
$175,000 for your time commitment of one-half of your full time during the Term,
less applicable withholdings for taxes, payable in accordance with the Company’s
historical practice for Board-related retainers or with such other mutual
agreement as may be agreed upon by the parties.

 


(b)
Equity Awards. You will not be entitled to receive any equity award from the
Company during the Term solely in connection with your service as Executive
Chair. For purposes of clarity, your currently outstanding equity awards will
continue to vest during the Term in accordance with their terms, without any
change as the result of this Agreement.

 


(c)
Reimbursements. The Company will reimburse you for reasonable out‑of-pocket
business, entertainment and travel expenses in connection with the performance
of your duties under this Agreement that are incurred and submitted in
accordance with the Company’s expense reimbursement policy from time to time in
effect with respect to directors generally.

 


(d)
Bonuses. Cash or equity bonuses, if any, for your services as Executive Chair
will be at the sole discretion of the Committee and shall be agreed upon by you
and the Committee in advance when and if determined by the Committee to be
appropriate.

 

4.
Independent Contractor. You shall be an independent contractor, and not an
employee, of the Company.

 

5.
Confidential Information and Company Records.

 


(a)
Confidentiality. During the Term and continuing thereafter, you agree that you
will not, whether alone or in association with any other person, directly or
indirectly, knowingly divulge, furnish or make accessible to any third person or
organization other than in the regular course of the Company’s business any
confidential information concerning the Company or its subsidiaries or its or
their business, including confidential methods of operation and organization,
confidential sources of supply and customer or other mailing lists.

 


(b)
Records. All records, files, documents and the like, or abstracts, summaries or
copies thereof, relating to the business of the Company or the business of any
subsidiary or affiliated companies, which the Company or you prepare or use or
come into contact with, will remain the sole property of the Company or the
affiliated or subsidiary company, as the case may be, and will be promptly
returned upon termination of the Transition Period or at such earlier time as
may be requested by the Board.

 


(c)
Enforcement. The provisions of this Section 5 shall survive the end of the Term
and the end of the Transition Period. You acknowledge that any remedy at law for
a breach or threatened breach of any of the provisions of this Section 5 may be
inadequate and that accordingly the Company shall be entitled to an injunction
or specific performance or any other mode of equitable relief without the
necessity of showing any actual damage, posting a bond or furnishing other
security.

 

6.
Company Policies. You will be bound by and comply fully with the Company’s
standard confidentiality agreement (a form of which was been provided to you),
insider trading policy, code of business conduct and ethics, and any other
policies and programs adopted by the Company regulating the behavior of its
employees, as such policies and programs may be amended from time to time to the
extent the same are not inconsistent with this Agreement.

 
3

--------------------------------------------------------------------------------

7.
Indemnification. To the maximum extent permitted by law, you will be indemnified
under the Company’s charter and bylaws while serving as Executive Chair, and you
will continue to be named as an insured on the director and officer liability
insurance policy currently maintained by the Company, or as may be maintained by
the Company from time to time.

 

8.
Miscellaneous.

 


(a)
Notices. Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address that you have
most recently communicated to the Company in writing. Notices to the Company
will be addressed to the CEO at the Company’s corporate headquarters. Either
party hereto may change its address for the purpose of this Section 8(a) by
written notice similarly given.

 


(b)
Successors. This Agreement is binding on and may be enforced by the Company and
its successors and permitted assigns and is binding on and may be enforced by
you and your heirs and legal representatives.

 


(c)
Waiver. No provision of this Agreement may be modified or waived except in
writing signed by you and a duly authorized officer of the Company.

 


(d)
Severability. The invalidity, illegality or unenforceability of any provision or
provisions of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect, nor shall the
invalidity, illegality or unenforceability of a portion of any provision of this
Agreement affect the balance of such provision. In the event that any one or
more of the provisions contained in this Agreement or any portion thereof shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision had never been contained in this Agreement.

 


(e)
Survival. The provisions of this Agreement shall survive the expiration or
termination of the Term for any reason to the extent necessary to enable the
parties to enforce their respective rights under this Agreement.

 


(f)
Entire Agreement. This Agreement constitutes the entire understanding and
agreement you and between the Company regarding your service as Executive Chair.
This Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between you and the Company
relating to such service.

 


(g)
Modifications. This Agreement may not be modified or amended, nor may any rights
under it be waived, except in a writing signed and agreed to by both you and the
Committee.

 


(h)
Interpretation. For purposes of this Agreement:

 


(i)
headings used in this Agreement are for convenience of reference only and shall
not, for any purpose, be deemed a part of this Agreement;

 


(ii)
the word “including” as used in this Agreement shall not be construed so as to
exclude any other thing not referred to or described; and

 
4

--------------------------------------------------------------------------------


(iii)
this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

 


(i)
Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN THAT STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 
If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing and returning to us a copy of this Agreement.
 

 
Chembio Diagnostics Inc.
       
By:
/s/ Richard L. Eberly
   
Chief Executive Officer and President
     
Accepted and agreed:
   
Gail S. Page
   
/s/ Gail S. Page

   





5

--------------------------------------------------------------------------------